Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 4-5, 11-12, and 18-19 are cancelled.
Claims 1, 6, 8, 13, 15, and 20 are amended.
Claims 1-3, 6-10, 13-17, and 20-24 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-7, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining if an injection system needs maintenance.  This judicial exception is not integrated into a practical application because the claims are directed to observing and evaluating performance of a medical equipment, which is a mental process.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (computer system) do not add significantly more; the additional elements retrieve, evaluate, and present information regarding the maintenance.
The limitation of receiving operation data associated with an injection system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer system comprising one or more processors,” nothing in the claim element 
The limitation of determining one or more prediction scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim encompasses the user evaluating the operation data received and determining a prediction score of a failure using pen and paper.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how to prompt a user to initiate maintenance action using generic computer components; such as claim 3, reciting particular aspects of how to schedule a service using generic computer components; such as claim 7, reciting how to overriding of an injection system using generic computer components).  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to carry out the steps.  The device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function 
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of receiving and determining amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 54-58, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving operation data amount to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a computer system, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to maintenance data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
and/or;
generic computer structure (i.e. paragraph 53 of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. receiving, determining, providing, etc.).  The following represent examples of functions that the courts 
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives maintenance data, and transmits the data to a processing device over a network, for example the Internet.
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as 
Therefore, whether taken individually or as an ordered combination, claims 1-3, 6-7, and 22-24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Allowable Subject Matter
Claims 1-3, 6-7, and 22-24 are allowable over prior art, but still have an outstanding 35 U.S.C. §101 rejection.
Claims 8-10, 13-17, and 20-21 are allowable if the other claims are cancelled.
Response to Arguments
Applicant's arguments filed for claims 1-3, 6-7, and 22-24 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention includes an improvement in injection system operation.  Examiner states that independent claim 1 merely states providing some kind of data (maintenance) that’s “based on” some other kind of data (scores).  Claim 1 does not show an improvement in the injection system operation, but merely analysis of information, which is a basic function of a computer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626